—In an action, inter alia, for a judgment declaring unconstitutional Tax Law § 1202-o, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated May 31, 1994, as granted the cross motion of the defendant County of Suffolk, which was joined by the defendant Long Island Convention & Visitors Bureau, Inc., to dismiss the amended complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Contrary to the appellants’ contention, the Supreme Court properly dismissed the amended complaint for failure to state a cause of action (see, CPLR 3211 [a] [7]). The plaintiffs alleged, inter alia, that Tax Law § 1202-o violates the Gift and Loan Clause of the New York Constitution (see, NY Const, art VIII, § 1). However, they failed to demonstrate that the challenged tax has as its primary object a private benefit (Murphy v Erie County, 28 NY2d 80, 88; Denihan Enters. v O’Dwyer, 302 NY 451, 458). Further, the challenged tax does not violate the plaintiffs’ due process rights (see, NY Const, art I, § 6; US Const, 14th Amend, § 1) because it is rationally related to a legitimate State interest (see, Treyball v Clark, 65 NY2d 589, 590).
Finally, the contract between the defendants does not impermissibly delegate governmental authority (see, 42 Kew Gardens Rd. Assocs. v Tyburski, 70 NY2d 325, 332; Suffolk County Code § C2-8 [B]; § C3-4). Bracken, J. P., Balletta, Thompson and Hart, JJ., concur.